Case: 14-50766      Document: 00513292443         Page: 1    Date Filed: 12/02/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-50766
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         December 2, 2015
CHASE CARMEN HUNTER,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellant

v.

AMALIA RODRIGUEZ-MENDOZA, Individually, in her official capacity as
Clerk of the Travis County District Court in Texas; TRAVIS COUNTY
DISTRICT COURT CLERK'S OFFICE; CHRISTINA M., Individually and in
her capacity as Accounting Clerk for Travis County District Court; BROOKE
DANIEL, Individually and in her capacity as 53rd Court Clerk for Travis
County District Court,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:14-CV-510


Before DAVIS, JONES, and HAYNES, Circuit Judges.
PER CURIAM: *
       Chase Carmen Hunter, proceeding pro se, has filed a motion for leave to
proceed in forma pauperis (IFP) on appeal from the district court’s denial of
her motion to proceed IFP in the district court. To proceed IFP on appeal, the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50766      Document: 00513292443    Page: 2   Date Filed: 12/02/2015


                                  No. 14-50766

appellant must demonstrate both financial eligibility and the existence of a
nonfrivolous appellate issue. See Carson v. Polley, 689 F.2d 562, 586 (5th Cir.
1982).
      The denial of a motion to proceed IFP under 28 U.S.C. § 1915 is an
appealable decision. Flowers v. Turbine Support Div., 507 F.2d 1242, 1244 (5th
Cir. 1975), superseded by statute on other grounds as recognized in Thompson
v. Drewry, 138 F.3d 984, 985-86 (5th Cir. 1998). Thus, we have jurisdiction to
consider that decision in the instant appeal. See id. However, because Hunter
did not amend her notice of appeal or file another notice of appeal after the
district court’s entry of judgment, we lack jurisdiction to consider the district
court’s denial of her motions to file electronically, for the appointment of
counsel, and to disqualify the district court judge. See Bowles v. Russell, 551
U.S. 205, 214 (2007).
      Hunter contends that the district court’s denial of her IFP motion was
not based in fact or law but, rather, on an unreasonable assumption that there
was an error in her financial affidavit. She also contends that the district
court’s decision violated her right to due process, denied her access to the
courts, and amounted to an act of tyranny and intentional judicial error.
According to Hunter, the denial of her IFP motion is subject to de novo review
because of the constitutional and legal issues involved.
      Contrary to Hunter’s contention, we review the district court’s denial of
IFP status for an abuse of discretion. Flowers, 507 F.2d at 1244. A district
court abuses its discretion when it denies an IFP motion based on arbitrary or
erroneous grounds. Id.
      The district court’s determination that Hunter was financially ineligible
to proceed IFP was not an abuse of discretion. See id. Further, there is no
constitutional right to proceed in a civil action without paying the proper filing



                                        2
    Case: 14-50766       Document: 00513292443   Page: 3   Date Filed: 12/02/2015


                                  No. 14-50766

fee. Norton v. Dimazana, 122 F.3d 286, 290 (5th Cir. 1997). Thus, the district
court’s refusal to grant Hunter IFP status did not violate her right to due
process or deny her access to the court system. See id. at 290-91; Parsell v.
United States, 218 F.2d 232, 235 (5th Cir. 1955).
      Hunter’s contention that the district court’s decision amounted to an act
of tyranny and intentional judicial error is likewise unavailing.            Her
allegations of bias and prejudice stem from the magistrate and district court
judges’ actions in the course of judicial proceedings, and the record does not
reflect that either judge displayed a deep-seated antagonism against her that
would have made a fair judgment impossible. See Liteky v. United States, 510
U.S. 540, 555 (1994).
      Hunter has not shown that “the appeal involves legal points arguable on
their merits (and therefore not frivolous).” Howard v. King, 707 F.2d 215, 220
(5th Cir. 1983) (internal quotation marks and citation omitted). Accordingly,
her IFP motion is DENIED, and her appeal is DISMISSED as frivolous. See
id.; 5TH CIR. R. 42.2.




                                        3